Citation Nr: 0007065	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right wrist injury with X-ray evidence of dorsal 
calcification, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from August 1986 to August 1992.  

This appeal arises from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to a compensable 
rating for a right wrist disability and service connection 
for a right knee disorder.  In May 1994 the RO granted an 
increased rating to 10 percent for the service-connected 
right wrist disorder.  

The veteran also appealed the November 1994 RO decision which 
denied service connection for a low back disorder.  In 
October 1997 the Board of Veterans' Appeals (Board) remanded 
the veteran's claims to the RO for further development.  

In May 1998 the RO granted service connection for lumbosacral 
strain and chondromalacia of the patella.  That decision has 
resulted in there being no case or controversy as to those 
issues.  See Aronson v. Brown, 7 Vet. App. 153, 155 (1994); 
Holland v. Gober, 124 Fed. 3rd 88 (1997).


REMAND

The Board remanded the veteran's claim for an increased 
rating for the right wrist in January 1999.  The Board noted 
in the remand that the veteran had reported in his hearing 
testimony in June 1997 that his right wrist had been treated 
at Kaiser Permanente and that he had submitted a VA Form 21-
4142 giving VA permission to obtain his records of treatment 
from Kaiser Permanente.  Additionally, the Board noted that 
when the veteran was examined by VA in March 1998, he 
reported that he was then seeing physicians at Kaiser 
Permanente and had undergone a recent MRI of his wrist.  In 
the remand the Board ordered the RO to request the veteran to 
identify any medical care providers who treated him for his 
right wrist disability and to obtain copies of pertinent 
treatment records, to include records from Kaiser Permanente.  
The RO wrote the veteran a letter in April 1999 requesting 
information regarding treatment for the right wrist.  The 
claims folder does not contain any reply from the veteran.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Stegall v. West, 
11 Vet. App. 268 (1998) held that a remand by the Board 
confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  

Although the veteran did not reply to the April 1999 letter, 
he had previously filled out and signed a VA Form 21-4142, on 
which he wrote he had received treatment at Kaiser Permanente 
for his wrist in March 1996.  According to the claims folder 
no effort was made by the RO to obtain these records.  For 
that reason the claim must be remanded again.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  Accordingly, this 
case is REMANDED to the RO for the following actions: 

1.  The RO should again request the 
veteran to identify all health care 
providers who have treated him in the 
recent past for a right wrist disability.  
He should be requested to complete and 
sign an up-to-date VA Form 21-4142 
authorizing Kaiser Permanente to release 
information to VA.

2.  The RO should attempt to obtain 
copies of treatment records of the 
veteran from Kaiser Permanente, utilizing 
the VA Form 21-4142 which was signed by 
the veteran in June 1997 if a new form is 
not provided by the veteran.  The RO 
should also attempt to obtain records 
from any other source of treatment for a 
right wrist disability identified by the 
veteran.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


